811 F.2d 1504Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley Ronald AUSTIN, Plaintiff-Appellant,v.Mr. Carpenter, Mr. Johnson, P.A., Officer Wilson, Dr. Gomez,Dr. Merchant, Officer Wright;  Mr. Dorsey, Warden,Maryland Penitentiary, Defendants-Appellees.
No. 86-7285.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 26, 1986.Decided Feb. 3, 1987.

Stanley Ronald Austin, appellant pro se.
Stephen H. Sachs, Attorney General, for Appellees Carpenter, Wilson, Gomez, Wright and Dorsey.  Paul T. Cuzmanes, Wilson, Elser, Edelman & Dicker, for Appellees Johnson and Merchant.
Before RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Stanley Austin filed this 42 U.S.C. Sec. 1983 suit against several defendants, alleging denial of medical care, verbal harassment from guards, and denial of mail pickup.  The magistrate recommended dismissing or granting summary judgment on all claims except the claim alleging a ten-day delay in receiving medical care.  The magistrate recommended allowing Austin to further particularize that claim.  The district court adopted all the magistrate's recommendations.  When Austin failed to particularize his medical claim for several months, the district court dismissed the suit.


2
Austin failed to file objections to the magistrate's report despite being warned that this failure could result in a waiver of appellate review.  He has waived his right to appellate review on those claims dismissed pursuant to the magistrate's recommendation.   Wright v. Collins, 766 F.2d 841 (4th Cir.1985);  United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).  The Supreme Court has approved the courts' power to establish rules predicating the availability of appellate review on objection to the magistrate's recommendation.   Thomas v. Arn, --- U.S. ----, 54 U.S.L.W. 4032 (Dec. 4, 1985).


3
The district court also dismissed Austin's medical claim for failure to particularize that claim.  The court, in an order dated March 13, 1986, ordered Austin to file an amended complaint.  On May 29 of the same year, the district court reminded Austin to amend his complaint by June 16 or face dismissal.  As Austin received full warning of the consequences of failure to comply yet still failed to file an amended complaint, we find no abuse of discretion in the district court's dismissal of his medical claim.  Fed.R.Civ.P. 41(b).


4
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment of the district court.


5
AFFIRMED.